117 Ga. App. 557 (1968)
161 S.E.2d 424
BRICKLE
v.
FORD MOTOR CREDIT COMPANY.
43494.
Court of Appeals of Georgia.
Submitted March 6, 1968.
Decided April 1, 1968.
J. L. Jordan, for appellant.
Morton P. Levine, for appellee.
PANNELL, Judge.
The brief filed by the appellant in this case does not meet the requirements of Rule 17 (a) (1) and Rule 17 (c) (3) (A) and Rule 17 (c) (3) (B) of this court adopted by it on July 21, 1965, and effective August 1, 1965, in that there is no citation or reference to the record or transcript. Accordingly, under the decisions of the court in Strickland v. English, 115 Ga. App. 384 (2) (154 SE2d 710) and Crider v. State of Ga., 115 Ga. App. 347 (1) (154 SE2d 743), the enumerations of error for which there is no reference made *558 in either the enumerations or the brief will be considered as abandoned. Since none of the enumerations of error complains of the lack of evidence to support a particular ruling, the judgment must be affirmed.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.